Citation Nr: 9921301	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-05 568	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition.  

2.  Entitlement to an increased rating for the service-connected 
right knee disability, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for the service-connected 
left knee disability, currently rated 10 percent disabling.  

4.  Entitlement to specially adapted housing or a special home 
adaptation grant pursuant to 38 U.S.C.A. § 2101.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision and subsequent rating 
decisions by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have had a heart condition in 
service or for many years thereafter.  

2.  No competent evidence had been submitted to show that the 
veteran has heart disability due to disease or injury which was 
incurred in or aggravated by service.  




CONCLUSION OF LAW

A well-grounded claim of service connection for a heart condition 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service Connection for a Heart Condition

A careful review of the veteran's service medical records shows 
that electrocardiograms (EKG's) conducted during flight physical 
examinations in February 1973, August 1974, November 1976 and 
June 1978 were within normal limits.  In August 1979, the veteran 
complained of chest pain, sweating and tingling hands.  An EKG 
was normal.  The diagnosis was that of chest wall pain and 
probable costochondritis.  During a Medical Board examination in 
September 1980, the veteran noted an inservice history of pain 
and pressure on the chest.  The examiner noted that an EKG was 
conducted and that the condition was probably anxiety related.  

In June 1997, the veteran sustained a myocardial infarction and 
underwent coronary angioplasty.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999).  If a cardiovascular disability is not 
diagnosed during service, but is present to a compensable degree 
within one year following separation from service, service 
connection is warranted.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

The preliminary requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden of 
section 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

There is a three-pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (i.e., a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the injury or disease in service and the current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
Grottveit v. Brown, 5 Vet. App. 92 (1993), Grivois v. Brown, 
6 Vet. App. 136 (1994), Caluza v. Brown, 7 Vet. App. 598 (1995).  
To be well grounded, a claim must be supportive of evidence that 
suggests more than a purely speculative basis for an award of 
benefits, medical evidence as required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  

There is no competent evidence of record which would satisfy two 
prongs of the Caluza test, i.e., there is no diagnosis of an 
inservice heart condition or an expert medical opinion linking 
any putative disease or injury in service to any current heart 
disability.  The Board notes the veteran's contentions that his 
complaints of chest pain in service were the first manifestations 
of his heart condition, however, the military examiner attributed 
the veteran's complaints to non-cardiac causes.  The veteran, as 
a lay witness, is not competent to diagnose an inservice 
condition or offer an opinion as to its relationship to a current 
condition.  See Espiritu, supra  Hence, as a well-grounded claim 
has not been presented, service connection for a heart disease is 
denied.  




ORDER

Service connection for a heart condition is denied, as a well-
grounded claim has not been submitted.  



REMAND

The veteran contends, in essence, that his service-connected 
bilateral knee disabilities are severe enough to warrant the 
assignment of increased ratings.  

The veteran's claims for increased rating are well grounded in 
that they are not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claims.  See 38 U.S.C.A. § 5107 (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The most recent VA examinations of the knee were conducted in May 
1997.  However, the examinations failed to report the ranges of 
motion of the knees.  

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure 
that the evaluation of a disability is a fully informed one.  In 
addition, the veteran is in receipt of the highest rating for his 
bilateral knee disability unde Diagnostic Code 5259.  When an 
unlisted condition is encountered, it is permissible to rate it 
under a closely related disease or injury.  38 C.F.R. § 4.20 
(1998).  The examinations of record are inadequate to address the 
veteran's condition under alternate diagnostic codes such as 
those based on limitation of motion of the knee.  

The examiner should determine whether the affected joint exhibits 
weakened movement, excess fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  These determinations are to be 
expressed in terms of additional range of motion lost due to any 
pain, weakened movement, excess fatigability or incoordination.  
Id.;  See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The VA 
examinations of record did not fulfill these requirements.  
Therefore, a VA orthopedic examination should be conducted to 
address the facts as required by DeLuca, supra and 38 C.F.R. §§ 
4.40, 4.45.  

In addition, in light of the recently submitted medical evidence 
showing that the veteran can only walk with the aid of a back 
brace, knee braces and crutches, the Board finds that further 
development is indicated to determine the severity of the 
service-connected disorders.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps to 
contact the veteran in order to obtain the 
names and addresses of all health care 
providers who have treated him for his 
service-connected bilateral knee 
disabilities since October 1995.  

2.  The veteran should be afforded a VA 
examination to determine the current extent 
of the service-connected bilateral knee 
disabilities and to ascertain whether the 
veteran is entitled to specially adapted 
housing.  The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.  The examination must include 
complete range of motion testing for the 
knees.  In addition to noting the range of 
motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of either knee due to any of 
the following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
These determinations should be expressed in 
terms of the degree of additional range of 
motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare- ups.  The examiner should comment as 
to whether the veteran has recurrent 
subluxation or lateral instability of 
either knee and, if so, whether it is 
slight, moderate or severe.  Based on 
his/her review of the case, the examiner 
also should offer an opinion as to the 
medical probability that the veteran is 
experiencing loss of use of either lower 
extremity due to service-connected 
disability.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

